 IBEW,LOCAL 497International Brotherhood of ElectricalWorkers Lo-cal 497 and International Brotherhood of ElectricalWorkers, AFL-CIOandKemper Construction Co.and Laborers Local UnionNo. 1151, AFL-CIOCase 19-CD-170June 14, 1971DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,BROWN, ANDKENNEDYThis is a proceeding under Section 10(k) of the Na-tionalLabor Relations Act, as amended, followingcharges filed by Kemper Construction Co., hereinaftercalled the Employer, alleging that International Broth-erhood of Electrical Workers Local 497 and Interna-tional Brotherhood of Electrical Workers, AFL-CIO,hereinafter called the IBEW, had violated Section8(b)(4)(D) of the Act. A hearing was held before Hear-ing Officer Patrick H. Walker on March 4 and 5, 1971.Laborers Local Union No. 1151, AFL-CIO, here-inafter called Laborers; IBEW; and the Employer ap-peared at the hearing and were afforded full oppor-tunity to be heard, to examine cross-examine witnesses,and to adduce evidence bearing on the issues. There-after, the Employer and the IBEW filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The rulings of the Hearing Officer made at the hear-ing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case the Board makesthe following findings:1.THE EMPLOYERThe parties stipulated that the Employer is a Cali-fornia corporation engaged in the construction of tun-nels at the Third Power House construction project atGrand Coulee Dam, Washington. It is a member of theInland Empire Chapter of the Associated General Con-tractors. During the past year, a representative period,the Employer performed services for customers locatedoutside the State of Washington valued in excess of$50,000. The Employer is a subcontractor to the jointventure of Vinnell-Dravo-Lockheed-Mannix, the gen-eral contractor on the Third Power House constructionand hereinafter called the Joint Venture. Upon the factsso stipulated, we find that Kemper Construction Co. isengaged in commerce within the meaning of the Actand that it will effectuate the purposes of the Act toassert jurisdiction herein.191 NLRB No. 32IITHE LABOR ORGANIZATION145The parties stipulated, and we find, that the IBEWand the Laborersare labor organizationswithin themeaning ofthe Act.III.THE DISPUTEA. The WorkinDisputeThe work in dispute is the removing and replacing ofstringer lights in the tunnels in connection with GrandCoulee Dam Third Power House construction.B. Background and Facts of the DisputeThe Employer, as a subcontractor, is engaged solelyin the construction of tunnels, whose primary purposeis to house electrical transmission cables for the trans-mittal of generated power from the Grand Coulee Damto an electrical switchyard. The Employer's only workis the excavation and lining of the tunnels with con-crete. It performs no electrical installation nor any elec-trical maintenance work in the tunnels. In the perform-ance of the tunnel work, which began in July 1970, theEmployer employs miners who are represented by theLaborers. The miners drill the rock facings of the tun-nel, charge the drilled holes, and blast and "muck out"the blasted rock. To enable the miners to visualize thework they are performing, temporary electric stringerlights are strung along the side of the tunnel. Thesestringer lights are 110-volt extension cords with a num-ber of 110-volt light bulbs attached thereto at 15-footintervals.Before each blast the stringer lights must be un-plugged and moved back a sufficient distance from theblast area so that the light bulbs will not be damaged.After the blast the stringer lights must be plugged inagain and returned to their former position. The recordshows that the time required to remove and returnthese lights is approximately 6 to 10 minutes. As it isnecessary to perform this operation about two or threetimes during each 8-hour shift, a total of about 18 to30 minutes is spent doing the disputed work per 8-hourshift.When it commenced work on the project theEmployer assigned the work of removing and replacingthe stringer lights to the miners who are represented bythe Laborers.Edward Hearne, the labor relations manager of theJoint Venture, testified that at noontime on October 19,1970, the electricians employed by C. D. DrauckerCompany, the electrical subcontractor for the JointVenture, and hereinafter called Draucker, walked offthe job in part to protest the Employer's assignment toitsminers represented by the Laborers of the removing 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDand replacing of the stringer lights.' The electriciansreturned to the project on the swing shift that eveningbut refused to work regularly for the Employer in thetunnels until the dispute was settled. On occasion,Draucker sent electricians over when needed. On Octo-ber 20, 1970, representatives of the Joint Venture, theEmployer, and the IBEW met to try to reachan agree-ment concerning the disputed work. According toHearne, on October 20, the Employer's representativestated that "he would not have Electricians on each ofthe three shifts, only if he needed them, and this wouldnot include the moving of the stringer lights." Hearnetestified that at another meeting on October 28, 1970,representatives of the Joint Venture, the Employer, theAssociated General Contractors, the IBEW, and theLaborers were present. At this time, according toHearne, the parties agreed that the only dispute wasover "the moving of temporary lights, the stringerlights." On November 25, 1970, the IBEW by a letterto Draucker informed it that it had no objections toDraucker's furnishing electricians to the Employerupon its request, pending the outcome of a settlementof its jurisdictional claim to move stringer lights by theNational Joint Board for the Settlement of Jurisdic-tionalDisputes, hereinafter called the Joint Board.Thereupon the work stoppage ceased.According to James Rafferty, Draucker's electricalsuperintendent and projectmanager, onOctober 19,1970, the Employer advised Draucker that it did notwant electricians on the two night shifts, the swing andgraveyard shifts. Rafferty testified that the electriciansleft the project at lunchtime that day because "we[Draucker] would not have any more electricians goingover at nights." C. L. Richardson, the IBEW's businessmanager and chief executive officer, testified that theEmployer on October 13 or 14, 1970, "said do not sendany more electricians to the second and third shift." Healso said that the IBEW "had been doing this work onthe east side on the tunnel, all the way through, aroundthe clock, and then over to this job [the west tunnel] forbetter than six weeks." In addition he said that thisupset the electricians who proceeded to walk off the jobat noontime on October 19, 1970. According to Rich-ardson, at the October 20 meeting, the Employer's rep-resentative "took a flat position that he was not goingto hire electricians on the second'and third shift andthat that wasn't electrical work and that the minerswere claimingthis work, and threw it into a jurisdic-tional dispute."'Apparentlyin walking off the jobsite the electricians were also protest-ing the.Employer's notification to Drauckec,on October 16 or 17 thathenceforth it would no longer use electricians on a regular basis on the"swing" and"graveyard" shifts.On November 11, 1970, the Joint Board sent a letterto the Employer, whom it termed the "Subcontractor,"and to the Joint Venture, whom it termed the "Con-tractor," informing them that a claim had been madeby the IBEW for "removal of temporary lights, string-ers, and power feeders and reinstallation after blastingoperations in tunnel,Grand Coulee Dam project,Grand Coulee Dam, Washington." On November 11,1970, the Employer sent a telegram to the Joint Boardadvising it that, as a member of the Associated GeneralContractors, it is not signatory to any agreementsdesignating the Joint Board as an agency for settlingjurisdictional disputes, is not bound by any decisions ofthe Joint Board, and would not participate in any ac-tion of the Joint Board.On January 29, 1971, the Joint Board issued anaward, stating that there was "no basis to change thecontractor's assignment" as to "removal of temporarylights, stringers and electrical power feeders and rein-stallation after blasting in tunnell [sic]." The awarddesignated the "contractor" as the Joint Venture andthe "subcontractor" as the Employer. There is somedispute among the parties concerning to whom theJoint Board awarded the disputed work. However, inlight of our findings hereinafter we find it unnecessaryto resolve the dispute.The record does not show whether the IBEW or theLaborers participated in the Joint Board proceeding.Evidence was presented that the Laborers Interna-tional was directly contacted by the Joint Board con-cerning the dispute and pursuant thereto sent the La-borers Local a letter asking for information so that itcould prepare a case. The Laborers forwarded the re-quested information to its International.C. The Contentions of the PartiesThe Employer contends that it has a consistent his-tory of assigning the disputed work to its miners repre-sented by the Laborers, that the assignment herein waspursuant to its collective-bargaining agreement withthe Laborers, and that theassignmentis supported byarea and industry practice. The Employeralso arguesthatminimal skillsare required to perform the disputedassignmentand that itsassignmentisefficient,economical, and has proven satisfactory.The IBEW asserts that it has a contractual right toperform all the temporary electrical maintenance workincluding the installing—maintenance, shifting,;, and, repairing of all wiring for temporary light,,. heat, _ an-ipower and, the maintenance,, of pumps; , fans, blowersand other electrical equipment in. . .,tunnels." Finally,the IBEW, analogizing to the "work, preservation"cases,contends that it did not violate. Section8(b)(4)(D) of the Actand was engagingin protectedprimary activity in attempting to enforce the aforemen- IBEW,LOCAL 497tioned "work preservation" clause by walking off thejob because of its claim to the electrical maintenancework on the second and third shifts.The Laborers did not file a brief with the Board, buton the record it asserted that its members are entitledto the disputed work as they have been performing thiswork in this area for many years.D. Applicability of theStatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section10(k) of the Act, itmust be satisfied that there is reasonable cause to be-lieve that Section8(b)(4)(D)has been violated. As setforthpreviously,itisundisputed that the IBEWwalked off the project at noontime on October19, 1970,and thereafter until November25, 1970,refused toworkregularly for the Employer in the tunnel or inanyof the shafts because of its claim to perform all electri-cal maintenance work,including the disputed work, onthe swing and graveyard shifts.We find that the IBEW caused a work stoppage onthe Employer's jobsite with the object of requiring theEmployer to assign the disputed work to its members.We also conclude that the Joint Board award was notan effective voluntary adjustment of the dispute,withinthe meaning of Section 10(k), since all the parties didnot participate in the proceeding,did not join in thesubmission to the Joint Board,and did not agree to bebound by the decision.Before making a jurisdictional dispute determinationthe Board is not required to find that a violation ofSection 8(b)(4)(D) did in fact occur, but only that rea-sonable cause exists to find such a violation.Withoutruling on the credibility of the testimony in issue, on thebasis of the entire record,we find that there is reasona-ble cause to believe that a violation of Section8(b)(4)(D)has occurred and that the dispute is prop-erly before the Board for determination.E.Meritsof theDisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after giving dueconsideration to various relevant factors.2The Boardhas held that its determination in a jurisdictional dis-pute is an act of judgment based upon common senseand experience,reached by balancing those factors in-volved'in a particular case-.'2N.L R.B. v. Radio & Television Broadcast Engineers Union, Local 1212,International Brotherhood of Electrical Workers (Columbia BroadcastingSystem),364 U.S. 573.International Association of Machinists (J. A. Jones Construction Com-pany),135 NLRB 1402.147The following factors are relevant in making the de-termination of the dispute before us:1.Company practiceThe Employer presented evidence that it has consist-ently, throughout its history, assigned the disputedwork to its miners who are represented by the Labor-ers, and that since the commencement of its work onthe Grand Coulee Dam Third Power House construc-tion project it has assigned the disputed work to itsemployees represented by the Laborers.Electricians employed by Draucker testified thatthey too removed and replaced stringer lights but therecord also shows that this was done principally at atime when it was necessary for them to remove andreplace damaged sockets, bulbs, or floodlights. Electri-cians also stated that they repaired damaged cables butthis work comes within the regular electrical mainte-nance work assigned to Draucker by the Joint Venturefor all subcontractors.2.Area and industry practiceThe Employer presented evidence that on similartunnel construction jobs in the State of Washington,including one tunnel project constructed at GrandCoulee Dam for the Bureau of Reclamation in 1967and various other tunnel projects in the Grand Couleearea, the work of moving the stringer lights was per-formed by miners represented by the Laborers. TheEmployer also adduced evidence that on similar tunnelconstruction projects across the country the work ofmoving stringer lights had been performed by minersrepresented by the Laborers.3.Economy and efficiencyThe Employer presented evidence that it is moreeconomical and efficient to assign the disputed work toitsminers represented by the Laborers as electriciansare paid almost twice as much as laborers, and if theEmployer were required to perform the disputed workwith electricians, it would necessitate the additionalemployment and consequent added cost of an electri-cian on the swing and graveyard shifts. As this wouldbe the only work for the electrician during the shifts,save for emergency electrical maintenance, an electri-cian would work at the most one-half hour of the 8-hour shift and would have to be paid for the full shift.As opposed to this, the Employer stated that the costsof performing the disputed work with its miners repre-sented by Laborers are negligible as there are miners onthe job during all the shifts and the work of moving thestringer lights has been and can be performed by theminers as they walk back from the tunnel headingbefore and after blasting operations. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Skills of the employeesThe evidence shows that the Employers miners pos-sess the skills necessary to perform the disputed work.The record does not support the IBEW's contentionthat such work requires the greater skills of electri-cians. The evidence shows that it is a relatively simplematter to remove and replace stringer lights and thatthe assignment of the disputed work to electricianswould result in a substantial underutilization of theirgreater skills.5.Collective-bargaining agreementsThe Employer testified that, as a member of the As-sociated General Contractors, it has a collective-bar-gaining agreement with the Laborers.The IBEW adduced evidence that on March 11,1970, a letter of assent was entered into between theIBEW and the Joint Venture covering the installationand maintenance of temporary lighting and power forthe duration of the Joint Venture's contract with theBureau of Reclamation on the Grand Coulee DamThird Power House and Forebay Dam. By the letter'sterms the Joint Venture agreed to comply with all ofthe terms and conditions of employment contained inthe master collective-bargaining agreement and all ap-proved amendments thereto between the Central Divi-sion, Inland Empire Chapter, National Electrical Con-tractor Associates, hereinafter called NECA, and theIBEW, effective from July 1, 1966, through June 30,1970. At the time the letter was executed, negotiationshad just been completed between the IBEW and theNECA, and the Joint Venture had gone over theamendments and agreed to them before it signed theletter of assent. On June 2, 1970, the Joint Venturesubcontracted its temporary power and lighting workto Draucker, who agreed to abide by the terms of theaforesaidNECA-IBEW master agreement and ex-ecuted a separate contract reflecting such understand-ing.But there is no evidence that the Employer wasparty to any arrangement entered into by the JointVentur(or Draucker with the IBEW as indicated by thefact that the Employer testified that as a member of theAssociated General Contractors it has its own agree-ment with the Laborers.CONCLUSIONSUpon the record as a whole, and after full considera-tion of all relevant factors, we believe that the work indispute should be assigned to the miners employed bythe Employer and currently represented by the Labor-ers, rather than to electricians represented by theIBEW. We reach this conclusion relying upon the Em-ployer's assignment of the removing and replacing ofthe stringer lights to its own employees, the fact thatthe assignment is consistent with the Employer's pastpractice and area and industry practice; the fact thatthe Employer's employees possess the requisite but mi-nor skills involved; the lack of need for the special skillsof electricians represented by the IBEW; and the factthat the assignment to the Employer's employees willresult in efficiency and economy of operations.In making this determination, we shall award thedisputed work to the Employer's employees who arerepresented by the Laborers but not to that Union orto its members. In consequence, we shall also deter-mine that the IBEW was not and is not entitled, bymeans proscribed by Section 8(b)(4)(D) of the Act, toforce or require the Employer to assign the disputedwork to its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lations Act, as amended, and on the basis of the forego-ing findingsand the entire record in this case, the Na-tionalLaborRelationsBoard makes the followingdetermination of dispute:A. Employees of Kemper Construction Co., cur-rently represented by Laborers Local Union No. 1151,AFL-CIO, are entitled to perform the following work:Removing and replacing of stringer lights in thetunnels in connection with Grand Coulee DamThird Power House construction.B. InternationalBrotherhood of Electrical WorkersLocal 497 and International Brotherhood of ElectricalWorkers, AFL-CIO, are not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to force orrequireKemper Construction Co. toassign all theabove-described work to its members or to employeesthat it represents.C. Within 10 days from the date of this Decision andDetermination of Dispute, International Brotherhoodof ElectricalWorkers Local 497 andInternationalBrotherhood of Electrical Workers, AFL-CIO, shallnotify theRegionalDirector for Region 19, in writing,whether they will refrain from forcing or requiringKemper Construction Co., bymeansproscribed bySection 8(b)(4)(D) of the Act, toassignthe work indispute exclusively to individuals that they represent,rather than to employees of Kemper Construction Co.,represented by the Laborers Local Union No. 1151,AFL-CIO.